TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00184-CR
                                        NO. 03-11-00185-CR



                                      Donald Coor, Appellant

                                                   v.

                                    The State of Texas, Appellee


      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
                     NOS. D-1-DC-10-300559 & D-1-DC-10-301264
                  HONORABLE KAREN SAGE, JUDGE PRESIDING



                              MEMORANDUM OPINION


               In appellate cause number 03-11-00184-CR, appellant Donald Coor was

convicted of the offense of failure to comply with sex offender registration requirements. In appellate

cause number 03-11-00185-CR, Coor was placed on deferred adjudication for the offense of injury to

an elderly individual. In each cause, Coor has filed a pro se notice of appeal. However, in each cause,

the district court has certified that this is a plea-bargain case and that the defendant has no right of

appeal. See Tex. R. App. P. 25.2(a)(2), (d). Accordingly, we dismiss the appeals.



                                              ____________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed

Filed: August 26, 2011

Do Not Publish